Case 3:18-cv-00108-MMH-MCR Document 64 Filed 11/18/19 Page 1 of 1 PageID 688



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


DERIEL HEAD,

                  Plaintiff,

v.                                         Case No. 3:18-cv-108-J-34MCR

OFFICER DALE D. CULLEN
AND AUTHOR L. PRATER, III,

               Defendants.
_______________________________

                                   ORDER


      The     Court    STRIKES      Plaintiff’s     “Motion     Producing

Interrogatories Questions to Defendants for Discovery Use” (Doc.

63). Plaintiff must send all discovery directly to Defendants’

counsel in accordance with the Federal Rules of Civil Procedure.

Discovery requests and responses thereto shall not be filed with

the Court as a matter of course. See Rule 3.03, Local Rules of the

United States District Court for the Middle District of Florida.

      DONE AND ORDERED at Jacksonville, Florida, this 18th day of

November, 2019.




caw 11/15
c:
Deriel Head, #302012
Counsel of Record
